 ________________________________________________________




Case 1:19-cr-20562-KMW Document 40 Entered on FLSD Docket 02/20/2020 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

 UNITED STATE OF AMERICA,)
                                                            )
                      Plaintiff,                            )
                                                            )
 vs.                                                        )   CASE NO. 19-20562-CR-WILLIAMS
                                                            )
 Pablo Amezcua Dorador                                      )
                                                            )
                      Defendants.                           )
                                                            )
                               DEFENDANT PABLO AMEZCUA DORADOR’S
                                     WAIVER OF SPEEDY TRIAL

            Pablo Amezcua Dorador, by and through his undersigned counsel, hereby states that he

 has been advised of his rights under the Speedy Trial Act, 18 U.S.C. 3161, et seq. and this

 Court’s adoption of the Judicial Council of the Eleventh Circuit’s plan to minimize undue delay

 and further prompt disposition of criminal cases. Mr. Dorador has filed an unopposed motion to

 continue his change of plea hearing. (Doc. 39) and hereby consents to having his change of plea

 hearing continued up to and including March 15, 2020 and in so doing, waives any rights he may

 have under the Speedy Trial Act and the Judicial Council of Eleventh Circuit’s plan to minimize

 undue delay and further prompt disposition of criminal cases.

 Date: February 20, 2019                                             Is! David M. Garvin
                                                                     DAVID M. GARVIN
                                                                     Florida Bar No. 347736
                                                                     Attorney for Defendant, Pablo A. Dorador
                                                                     DAVID M. GARVIN, P.A.
                                                                     200 South Biscayne Boulevard, Suite 3150
                                                                     Miami, Florida 33131
                                                                     Tel: (305) 371-8101
                                                                      Email: ontrial2(gmail.com
